SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

577
KA 10-01856
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ONACIMO BENITEZ-FERNANDEZ, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PIOTR BANASIAK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (VICTORIA M. WHITE
OF COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Onondaga County Court (William D.
Walsh, J.), entered July 6, 2010 pursuant to the 2009 Drug Law Reform
Act. The order denied defendant’s application to be resentenced upon
his conviction of criminal sale of a controlled substance in the third
degree.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Benitez-Fernandez ([appeal No. 1]
___ AD3d ___ [June 29, 2012]).




Entered:   June 29, 2012                           Frances E. Cafarell
                                                   Clerk of the Court